Citation Nr: 1601466	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  09-23 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a hysterectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active service from August 1986 to August 1989. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2011 and July 2014, the Board remanded the claim for additional development.  

The Veteran provided testimony at a hearing before personnel at the RO in January 2008, and in May 2011 before an Acting Veterans Law Judge (AVLJ) who is no longer with the Board.  Transcripts of both hearings are of record. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2011, a hearing was held at the Waco, Texas regional office before an Acting Veterans Law Judge who is no longer with the Board.  In August 2015, the appellant was notified that she is entitled to another hearing.  See 38 U.S.C.A. § 7107(c) (West 2014 & Supp. 2015).  

In November 2015, the Board noted that the August 2015 duty-to-assist letter had been sent to an address that did not appear to be current, and sent the Veteran another notice to her at her current address.  

In a statement, received in December 2015, the appellant stated that she desired another hearing before a Veterans Law Judge at the RO.

The United States Court of Appeals for Veterans Claims has determined that an appellant has a right to request a hearing before the issuance of a Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the appellant must be scheduled for the next available hearing at the RO before a Veterans Law Judge from the Board in the order that the request have been received.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a Travel Board hearing before a member of the Board at the Waco, Texas, VA RO in accordance with 38 C.F.R. § 20.704, in the order that the request was received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




